Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in light of the claim amendments, see pages 4-6, filed 4/26/22, with respect to the rejection(s) of claim(s) 26-36 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art reference, Bevis et al (US 2004/0246476).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 32, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Koldiaev et al (US 2015/0330909 A1) in view of Kusunose (US 2002/0162979 A1) and Bevis et al (US 2004/0246476).
With regard to claims 26, 37, and 39 Koldiaev et al teach in accordance with figure 1A of a system for characterizing a sample using second harmonic generation, the system comprising:
a sample holder (30) configured to support a sample (20);
an optical source (10) configured to direct a light beam (12) onto said sample (20) (para 75) to produce second harmonic generation from said sample (para 76, lines 1-2);
an optical detection system (40) configured to receive second harmonic generated light from said sample (para 76, lines 1-2), said optical detection system (40) comprising at least one detector array (para 76, lines 3-5);
projection optics (70) configured to project second harmonic generation light from said sample onto said detector array (30) (para 83; para 76, lines 1-2); and
processing electronics (48) configured to receive signals from said detector array (40) (para 86).
Koldiaev et al lacks the teaching of an array beam generator for generating 2D array of beams and a scanner disposed between the array beam generator and the sample (claim 26) wherein the scanner comprises on or more mirrors (claim 37) or an acousto-optic modulator (claim 39).
Kusunose teach of an array beam generator (diffraction grating) for generating 2D array of beams (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize an array beam generator to generate a 2D array of beams as taught by Kusunose into Koldiaev et al’s inspection system to shorten the inspection time as specifically taught by Kusunose (abstract).
Bevis et al teach in accordance with figure 1 of a scanner (14) comprising a mirror or an acousto-optic modulator (acousto-optic deflector) between the light source (12) and sample (10) (para 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize a scanner disposed between the array generator and the sample as taught by Bevis et al into Koldiaev et al’s inspection system in view of Kusunose to make measurements on the entire sample surface.
With regard to claim 32, Koldiaev et al teach of wherein a focusing lens (80) is configured to focus light from said light source (10) onto said sample (20) (para 83).
With regard to claim 38, Koldiaev et al lacks the teaching the scanner being in optical path between the array beam generator and the focusing lens.
Bevis et al teach in accordance with figure 1 of a scanner (14) between the light source (12) and sample (10) (para 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize a scanner disposed between the array generator and the sample as taught by Bevis et al into Koldiaev et al’s inspection system in view of Kusunose to make measurements on the entire sample surface. 
Claims 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al (“Second harmonic generation investigations of charge transfer of chemically-modified semiconductor interfaces”) in view of Kusunose (US 2002/0162979 A1) and Bevis et al (US 2004/0246476).
With regard to claim 26, Fomenko et al teach in accordance with figure 1 of a system for characterizing a sample using second harmonic generation, the system comprising: 
an optical source (laser) configured to direct a light beam onto said sample (W) to produce second harmonic generation from said sample (page 4395; left column, 1st paragraph);
an optical detection system (PMT) configured to receive second harmonic generated light from said sample, said optical detection system (PMT) comprising at least one detector array (PMT; page 4395, left column, 1st paragraph);
projection optics (L3) configured to project second harmonic generation light from said sample onto said detector array (PMT) (see para under fig 1); and
processing electronics (PC) configured to receive signals from said detector array (PMT).
Fomenko et al lacks the teaching of an array beam generator for generating 2D array of beams and a scanner disposed between the array beam generator and the sample.
Kusunose teach of an array beam generator (diffraction grating) for generating 2D array of beams (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize an array beam generator to generate a 2D array of beams as taught by Kusunose into Fomenko et al’s inspection system to shorten the inspection time as specifically taught by Kusunose (abstract).
Bevis et al teach in accordance with figure 1 of a scanner (14) between the light source (12) and sample (10) (para 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize a scanner disposed between the array generator and the sample as taught by Bevis et al into Fomenko et al’s inspection system in view of Kusunose to make measurements on the entire sample surface.
With regard to claim 31, Fomenko et al teach of wherein said projection optics comprises an imaging lens (L3; focusing lens) (see para under Fig 1), said detector array (PMT) being disposed at a conjugate image plane of said sample (see fig 1).
Claims 26-30 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (US 2012/0019816 A1) in view of Koldiaev et al (2015/0330909 A1) and Kusunose (US 2002/0162979 A1) and Bevis et al (US 2004/0246476).
With regard to claim 26, Shibata et al teach in accordance with figure 1 of a system for characterizing a sample, the system comprising:
a sample holder (6) configured to support a sample (1);
an optical source (5) configured to direct a light beam (para 26, lines 10-13) onto said sample (1);
an optical detection system (90a, 90b) configured to receive generated light from said sample ((para 28, lines 20-21), said optical detection system comprising at least one detector array (para 30, last seven lines) ;
projection optics (80a, 80b; imaging lens) configured to project light from said sample onto said detector array (90a, 90b) (para 28, lines 18-21); and
processing electronics (110; operation section) configured to receive signals from said detector array (90a, 90b) (para 28, last five lines).
Shibata et al lacks the teaching of detecting second harmonic generation from a sample and utilizing an array beam generator to generate a 2D array of beams and a scanner disposed between the array beam generator and the sample.

Koldiaev et al teach of detecting second harmonic generation from a sample (para 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate second harmonic from a sample as taught by Koldiaev into Shibata et al’s inspection system to increase the sensitivity of the measurement as specifically by Koldiaev (para 4; last two lines).
Kusunose teach of an array beam generator (diffraction grating) for generating 2D array of beams (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize an array beam generator to generate a 2D array of beams as taught by Kusunose into Shibata et al’s inspection system to shorten the inspection time as specifically taught by Kusunose (abstract).
Bevis et al teach in accordance with figure 1 of a scanner (14) between the light source (12) and sample (10) (para 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize a scanner disposed between the array generator and the sample as taught by Bevis et al into Shibata et al’s inspection system in view of Kusunose and Koldiaev et al to make measurements on the entire sample surface.
With regard to claim 27, Shibata et al teach of wherein said at least one detector array comprises a 2D array (para 32, lines 1-3)
With regard to claim 28, Shibata et al teach of wherein said detector array (90a, 90b) comprises a CCD array (para 30, last seven lines).
With regard to claim 29, Shibata et al teach of wherein said detector array (90a, 90b) comprises a time dependent integration device (TDI sensor; para 32, lines 1-3).
With regard to claim 30, Shibata et al teach of wherein said projection optics (80a, 80b; imaging lens) is configured to image the sample onto said at least one detector array (90a, 90b) (para 28, lines 18-21; para 30, last seven lines).
With regard to claim 33, Shibata et al teach in accordance with figure 1of a translation stage (6) configured to translate said sample (1) with respect to said light source (5) and said detector array (90a, 90b) (para 26).
With regard to claim 34, Shibata et al teach in accordance with figure 1 of wherein said translation stage (6)  comprises an x-y translation stage  (translates in the horizontal  and vertical axis (same as x and z axes in prior art) (para 26, lines 6-8; para 29, lines 16-19). 
With regard to claim 35, Shibata et al teach of further comprising at least one polarization beamsplitter (51) disposed so as to receive second harmonic   generated light from said sample, said polarization beamsplitter (51) configured to separate light into first and second polarization components and to direct said first and second polarization components to first and second detector arrays (90a, 90b), respectively (para 40)
With regard to claim 36, Shibata et al teach wherein said first and second polarization components are s and p polarizations, respectively (para 40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
April 29, 2022


/Michael A Lyons/Primary Examiner, Art Unit 2877